UNITED STATES DISTRICT COURT F 1 L E D
FOR THE DISTRICT OF COLUl\/IBIA DEC 2 1 20"
Clerk, U.S. DistrIct & Bankruptcy
Tira Misu’ ) C0urts for the District of Co|umbia

)
Plaintiff, )

) »~<

v. ) civil A¢rion NO_  226 l
)
Department of Justice et ai., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed informal pauperis The Court will grant plaintiff s application and dismiss the
complaint on the ground of resjudicata.

Under the principle of resjuciicata, a final judgment on the merits in one action "bars any
further claim based on the same ‘nucleus of facts’ . . . ." Page v. United States, 729 F.2d 818,
820 (D.C. Cir. 1984) (quoting Expert Elec., lnc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir.
1977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the
prior] action." Drake v. FAA, 291 F.3d 59 (D.C. Cir. 2002) (emphasis in original) (quoting Allen
v. M€Curry, 449 U.S. 90, 94 (1980)); see I.A.M Nat’l Pension Fund v. Incius. Gear Mfg. C0.,
723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res'judicafa "forecloses all that which might
have been litigated previously").

Plaintiff is a resident of College Point, New York. She sues again the Department of
Justice, the United States District Court, the State of New Yorl